Title: From George Washington to Virginia Legislature, 5 February 1782
From: Washington, George
To: Virginia Legislature


                  
                     Gentlemen
                     Philada 5th Feby 1782
                  
                  Permit me to assure you that I very sensibly feel the honor conferred upon me by your Address of Thanks of the 4th of January—The approbation which you have been pleased to express of my past conduct cannot but ensure a continuance of my endeavours to merit your good opinions.
                  I shall, with peculiar pleasure, communicate to the Officers and Men composing the Army of our illustrious Ally the favorable sentiments which you entertain of their conduct.  It will, if possible, add to that happy agreement which I hear subsists between them and the Inhabitants.
                  That the Commonwealth of Virginia may long enjoy that peace and security of which she is at present possessed is the fervent wish of
                  
                     G.W.
                  
               